[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION FOR SUMMARY JUDGMENT #121
This is an action for personal injuries arising out of an automobile accident. The plaintiff, Ivette Santana, now moves for summary judgment. The plaintiff claims that there is no genuine issue of material fact that Theodore Sutton negligently backed into her car while she was traveling on Beechmont Street in Bridgeport. However, an examination of the pleadings and evidence submitted in support of the pending motion reveals the existence of a genuine issue of material fact. To wit, while the revised complaint alleges, and the police report submitted in support of the pending motion indicates, that the plaintiff was traveling north on Beechmont Street at the time of the accident, the plaintiff in her own affidavit avers that she was traveling south. Moreover, the plaintiff's own memorandum states that she was traveling south on Beechmont Street. Accordingly, the CT Page 5225 plaintiff/movant has herself single-handedly created a genuine issue of material fact which prevents this court from entering summary judgment. For the foregoing reason the court is denies the motion for summary judgment #121.
STODOLINK, J.